Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 9, wherein the top arm is a separate piece that attaches to the top of the support arm;  claim 10, wherein the support rod comprises at least two pieces joined together; 13 claim 11, wherein the support rod is telescoping to provide an adjustable height; claim 12, wherein the top arm can swivel around the top of the support arm; and claim 13, wherein the top arm is telescoping to provide an adjustable length must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claims 5 and 6, “the support pole” lacks proper antecedent basis. Regarding claims 9 and 12, “the support arm” ” lacks proper antecedent basis.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 depends from itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-6, 9-12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buckleitner et al (US Patent no. 8777025).  Buckleitner discloses a storage device (12, figure 1) attachable to a metal surface (20), comprising: an elongated support rod (32) with a top end and a bottom end, the top end transitioning into a top arm (34), the top arm being perpendicular to the support rod; and at least one magnet assembly (36, figures 1 and 5); wherein the magnet assembly is attached to the support rod and comprises at least one magnet (156, figure 5) that engages the metal surface by magnetic attraction.  
Regarding claim 2, Buckleitner discloses wherein the at least one magnet assembly (36) is a bracket (36, figure 5) with two ends (upper and lower flanges forming hole 104), the first end (upper flange defining top end of hole 104, figure 5) enclosing a first portion of the support rod, and a second end (lower flange defining top end of hole 104, figure 5) above the first end enclosing a second portion of the rod.  
Regarding claim 3, Buckleitner discloses further comprising first and second magnet assemblies (36 and 30, figure 1); the first magnet assembly (36) being a bracket (36, figure 5) enclosing a portion of the support rod (32), and extending perpendicularly from the rod (figure 1), and including a magnet (156, figure 5) on each side of the support rod; the second magnet assembly (30, figure 1) engaging the support rod (32) below the first magnet assembly (36, figure 1).  
Regarding claim 4, Buckleitner discloses the second magnet assembly (30, figures 1 and 2) being a bracket (42) enclosing a portion of the support rod (enclosing rod 32 at 50), and extending perpendicularly from the rod, and including a magnet (57, figures 2 and 6) on each side of the support rod.  

Regarding claim 6, Buckleitner discloses first and second magnet assemblies (36 and 30, figure 1); the first magnet assembly (36) engaging the support rod (32) and the metallic surface (10); the second magnet assembly (30) engages the support pole at the bottom end and includes a brace (52) positioned under the metal surface, at least one leveler (38, 40, figures 2 and 6) that adjusts the height of the brace, and a magnet (57, figures 2 and 6) to engage the metallic surface.  
Regarding claim 9, as best understood, Buckleitner discloses wherein the top arm (34 or 84, figure 4)  is a separate piece that attaches to the top of the support arm (as stated in the 112 rejection above, it appears applicant means support rod. Nonetheless Buckleitner shows at least the pair of arms 84, figure 4 is on top of the vertical rod 32; and Buckleitner also shows one of the upper arm 84 is also on the top 88 of the other support arm).  
Regarding claim 10, Buckleitner discloses wherein the support rod (32) comprises at least two pieces joined together (62, figure 3).  
13Regarding claim 11, Buckleitner discloses wherein the support rod (32) is telescoping to provide an adjustable height (figures 1 and 3).  
Regarding claim 12, Buckleitner discloses wherein the top arm (34) can swivel around the top of the support arm (arms 84 swivel using collars 86, 90, figure 4).  
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Buckleitner et al (US Patent no. 8777025).  Buckleitner discloses a storage device (12, figure 1) attachable to a metal surface (20), comprising all the claimed features of applicant’s device as discussed above.  
Regarding claim 7, Buckleitner discloses wherein the support rod is tubular (64, figure 3) but is silent as to whether the material is metallic.  It would have been obvious to one of ordinary skilled in the art to have made tubular support rod of Buckleitner metallic as such metallic tubes are conventional and well-known in the art.   
Regarding claim 8, Buckleitner does not disclose wherein the support rod and top arm are one unitary piece.   It would have been obvious to one having ordinary skill in the art to have made the separate piece of support rod and top arm of Buckleitner into one unitary piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Buckleitner et al (US Patent no. 8777025) in view of Vitale (US Patent no. 8020716).   Buckleitner discloses a storage device (12, figure 1) attachable to a metal surface (20), comprising all the claimed features of applicant’s device as discussed above for wherein the top arm is telescoping to provide an adjustable length.  Vitale discloses a support rod (12, figure 1) with a top arm (28) wherein the top arm (28) is telescoping to provide an adjustable length.  It would have been obvious to one of ordinary skilled in the art to have modify the top arm of Buckleitner such that the top arm is telescopic for length adjustment purposes as taught to be desirable by Vitale.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The remaining cited prior art of record further demonstrate valet rod of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc